DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s election without traverse of Group I (claims 1-18 and 20), and species election of an intact antibody huAb3v2.5 comprising: (i) a heavy chain variable region comprising a heavy chain CDR3 domain comprising the amino acid sequence set forth in SEQ ID NO: 12, a heavy chain CDR2 domain comprising the amino acid sequence set forth in SEQ ID NO: 140, and a heavy chain CDR1 domain comprising the amino acid sequence set forth in SEQ ID NO: 10; and a light chain variable region comprising a light chain CDR3 domain comprising the amino acid sequence set forth in SEQ ID NO: 15, a light chain CDR2 domain comprising the amino acid sequence set forth in SEQ ID NO: 7, and a light chain CDR1 domain comprising the amino acid sequence set forth in SEQ ID NO: 136; specific human heavy and light chain acceptor frameworks of (i) the 4 framework regions of the heavy chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 139, which includes SEQ ID NO: 156, and (ii) the 4 framework regions of the light chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 135, which includes SEQ ID NO: 165; and a particular Bcl-xL inhibitor of 3-(1-{ [3-(2-aminoethoxy)-5,7-dimethyltricyclo[3.3.1.13,7]dec-1-yl]methyl}-5-methyl-1H-pyrazol-4-yl)-6-[ 1-(1,3-benzothiazol-2-ylcarbamoyl)-5,6- dihydroimidazo[1,5-a]pyrazin-7(8H)-yl]pyridine-2-carboxylic acid, in the reply filed on 4/22/2021 is acknowledged. Election was made without traverse in the reply filed on 4/22/2021.
Claims 2, 4, 11, 13, 15, and 19 have been canceled.
Claims 1, 3, 5-10, 12, 14, 16-18, and 20-21 are pending.

Claims 1, 3, 5-10, 12, 14, 16-18, and 20-21 are under examination.

Priority
	This application is a national stage entry (371) of PCT/US2017/036449, filed 6/7/2017, which claims priority from U.S. provisional application 62366478, filed 7/25/2016, and U.S. provisional application 62347394, filed 6/8/2016, which is acknowledged.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-10, 12, 14, 16-18, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/308,622 (reference application; US 2020/0002421, published 1/2/2020). Although the claims at issue are not identical, they are not patentably distinct from each other.
The isolated anti-B7H3 antibody of claims 1-5 of copending Application No. 16/308,622 comprising a heavy chain variable region comprising a CDR1 having the amino acid sequence of SEQ ID NO: 10; a CDR2 having the amino acid sequence of SEQ ID NO: 140; a CDR3 having the amino acid sequence of SEQ ID NO: 12; and a light chain variable region comprising a CDR1 having the amino acid sequence of SEQ ID NO: 136; a CDR2 having the amino acid sequence of SEQ ID NO: 7; a CDR3 having the 
The anti-hB7-H3 antibody drug conjugate (ADC) of claim 10 of copending Application No. 16/308,622 wherein the anti-hB7-H3 antibody comprises a heavy chain variable region comprising a CDR1 having the amino acid sequence of SEQ ID NO: 10; a CDR2 having the amino acid sequence of SEQ ID NO: 140; a CDR3 having the amino acid sequence of SEQ ID NO: 12; and a light chain variable region comprising a CDR1 having the amino acid sequence of SEQ ID NO: 136; a CDR2 having the amino acid sequence of SEQ ID NO: 7; a CDR3 having the amino acid sequence of SEQ ID NO: 15 anticipates the anti-hB7-H3 antibody drug conjugate (ADC) of instant claims 7-9, 12, and 21. Structural formula (IIa) of copending Application No. 16/308,622, is a species of formula (IIa) of the instant claim 8. SEQ ID NO: 170 of the instant claim 21 comprises SEQ ID NO: 139 of instant claim 12, which comprises SEQ ID NOs: 10, 140, and 12 of claim 10 of copending Application No. 16/308,622. SEQ ID NO: 171 of the instant claim 21 comprises SEQ ID NO: 135 of instant claim 12, which comprises SEQ ID NOs: 136, 7, and 15 of claim 10 of copending Application No. 16/308,622.
The ADC of claim 9 of copending Application No. 16/308,622 comprising the recited Bcl-xL inhibitors anticipate the ADC of instant claim 10. The Bcl-xL inhibitors recited in instant claim 8 e.g. the 6th one, is the same as the Bcl-xL inhibitors recited in claim 10 of copending Application No. 16/308,622 e.g. the 1st one.
supra. Thus it would be obvious to one of ordinary skill in the art to use the ADC of claims 1-5 of copending Application No. 16/308,622 in the pharmaceutical composition of claims 12-13 of copending Application No. 16/308,622. One of ordinary skill in the art would be motivated to use the specific ADC with the sequences as taught by claims 1-5 of copending Application No. 16/308,622, and further have a reasonable expectation of success.
In regards to instant claims 16-18, claims 14-16 of copending Application No. 16/308,622 teach all the limitations of the methods of instant claims 16-18 except that the ADC is specifically an anti-hB7-H3 antibody drug conjugate (ADC) wherein the anti-hB7-H3 antibody comprises a heavy chain variable region comprising a CDR1 having the amino acid sequence of SEQ ID NO: 10; a CDR2 having the amino acid sequence of SEQ ID NO: 140; a CDR3 having the amino acid sequence of SEQ ID NO: 12; and a light chain variable region comprising a CDR1 having the amino acid sequence of SEQ ID NO: 136; a CDR2 having the amino acid sequence of SEQ ID NO: 7; a CDR3 having the amino acid sequence of SEQ ID NO: 15. However, claims 1-5 of copending Application No. 16/308,622 teach this antibody, as discussed supra. Thus it would be obvious to one of ordinary skill in the art to use the ADC of claims 1-5 of copending Application No. 16/308,622 in the methods of claims 14-16 of copending Application No. 16/308,622. One of ordinary skill in the art would be motivated to use the specific ADC with the sequences as taught by claims 1-5 of copending Application No. 16/308,622, and further have a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 3, 5-10, 12, 14, 16-18, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/308,622 (reference application; US 2020/0002421, published 1/2/2020) in view of Abbvie (US 2016/0158377 A1, Earliest Filing Date – 12/9/2015). Although the claims at issue are not identical, they are not patentably distinct from each other.
	In regards to claims 1-19, and 21, the teachings of copending Application No. 16/308,622 are discussed supra.
In regards to instant claim 20, claim 8 of copending Application No. 16/308,622 teaches an anti-hB7-H3 ADC wherein the linker is IVc.6, and the drug is a Bcl-xL inhibitor. (See linker structure below)

    PNG
    media_image1.png
    242
    510
    media_image1.png
    Greyscale

Abbvie discloses an exemplary Bcl-xL inhibitor 1.4.10 on page 124, paragraph [0600], 3-(1-{ [3-(2-aminoethoxy)-5,7-dimethyltricyclo[3.3.1.13,7]dec-1-yl]methyl}-5-methyl-1H-pyrazol-4-yl)-6-[ 1-(1,3-

    PNG
    media_image2.png
    214
    499
    media_image2.png
    Greyscale

Further, Abbvie teaches that the maleimide ring of a linker reacts with an antibody, forming a covalent attachment as a succinimide (bottom of page 48 – top of page 49; See scheme below).

    PNG
    media_image3.png
    366
    998
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    395
    838
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    299
    561
    media_image5.png
    Greyscale


It would be obvious for one of ordinary skill in the art to modify the anti-hB7-H3 ADC wherein the linker is IVc.6 and the drug is a Bcl-xL inhibitor, as taught by the copending application, to comprise the Bcl-xL inhibitor as taught by Abbvie. One of ordinary skill in the art would be motivated to do so as Abbvie teaches the Bcl-xL inhibitor is effective, and can be conjugated to an ADCs (Examples 4-6). Further, Abbvie teaches that when the drug-linker is attached to an antibody, the maleimide ring exists as a hydrolyzed succinimide form, as discussed supra. One would have a reasonable expectation of success from using the Bcl-xL inhibitor of Abbvie, known to be effective and able to be conjugated to ADCs, as the Bcl-xL inhibitor of the anti-hB7-H3 ADC wherein the linker is IVc.6 and the drug is a Bcl-xL inhibitor, as taught by the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643                                                                                                                                                                                         

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643